Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Kesler et al. US 20120112532.
Regarding claims 1, 16, 20, 21, 23, 24 [claim 16 is considered representative for purposes of itemization], Kesler discloses a light switch [Figs. 77 and 78; light 7704 receives wireless power from source resonator 7804, which is integrated into outlet 7806. The power and control circuitry 7808 of the source may be integrated into the outlet cover and provides switching for the light, pars. 0750, 0753. See also pars. 0570, 0571] comprising: 
mains input terminals [Fig. 40, DC or AC source; par. 0504] configured to be coupled to mains power supply [120 VAC or 230 VAC, par. 0750]; 

a rectifier [Fig. 40, AC/DC converter 2408S serves as a rectifier] coupled to the mains input terminals [Fig. 40, DC or AC source; par. 0504]; 
a wireless charger [Fig. 77, source resonator 7712, 7714. Fig. 78, source resonator 7804] coupled to the rectifier, the wireless charger comprising: a ferrite core in contact with the wireless charging area [pars. 0315, 0318], a transmitter coil wrapping around the ferrite core [pars. 0044, 0315], and a driver [Fig. 44, supply/drive signals 4004] configured to receive a rectified voltage from the rectifier and to drive the transmitter coil at a switching frequency [par. 0504]; 
a switch [Fig. 43, coupler/switch 4002] coupled to a first input terminal of the mains input terminals [Fig. 43, power source 4004], the switch configured to be coupled to a load [Fig. 43, device power load 4008]; and 
a controller [Fig. 43, processor 2401S] configured to control the switch to turn on and off the load [pars. 0506, 0507, 0523, 0527].
Regarding claim 17, Kesler discloses further comprising a magnet disposed on a surface of the wireless charging area [repeater resonator 7708 (an electromagnet) is on the underside surface of the cabinet shown in Fig. 77, which is part of the wireless charging area].
Regarding claim 18, Kesler discloses wherein the switch comprises a relay [par. 0691].

Regarding claim 27, Kesler discloses 27 wherein the rectified voltage is higher than no V [implicit, to drive the load]; 
Regarding claims 8, 28, Kesler discloses wherein the switching frequency is between 80 kHz and 300 kHz inclusive [par. 0969].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesler et al. US 20120112532.
	Regarding claims 19, 22, Kesler discloses the light switch of claim 16, but is silent on: further comprising a cover at least partially surrounding the wireless charging area, wherein the controller is configured to: detect taps in the cover or the wireless charging area; and control the switch based on the detected taps.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a touch-based switch control is well-known in the art of controlling switches. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a touch-based switch control as recited, for the benefit of sealing Kesler’s external outlet wall cover from dust entry, and to present a clean and aesthetically pleasing appearance.
Regarding claim 25, Kesler discloses the method of claim 24, but is silent on: wherein the ferrite core has a U shape, each leg of the U shaped ferrite core being separated by a first distance, the receiver comprising a receiver coil having a first winding and a second winding, the first winding of the receiver coil being separated from the second winding of the receiver coil by about the first distance.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing U shaped cores and multiple windings on the secondary receiver is well-known in the art. It would have been obvious to one of ordinary skill in the art at 
Claims 2-15 are responded to in a manner similar to above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859